                                                      Lanning M. Trueb, ABA No. 8911083
                                                  1
                                                      JOHNSON BEARD & TRUEB, PC
                                                      330 L Street
                                                  2
                                                      Anchorage, Alaska 99501
                                                      Phone:       907.277.0161
                                                  3
                                                      Facsimile: 907.277.0164
                                                      Lmtrueb@msn.com
                                                 4
                                                                                  UNITED STATES DISTRICT COURT
                                                  5
                                                                                  FOR THE DISTRICT AT ANCHORAGE
                                                 6
                                                      ISMAEL SEERY,                                   )
                                                  7
                                                                                                      )
                                                                           Plaintiff,                 )
                                                 8                                                    ) VERIFIED COMPLAINT IN REM
                                                            vs.                                       ) FOR MARITIME PERSONAL
                                                 9                                                    ) INJURY DAMAGES
                                                                                                      )
JOHNSON BEARD & TRUEB, PC




                                                 10   F/V REMACK, O.N. 613148 and her                 )
                                                      engine, machinery, tackle, gear, appurtenances, )
                       ANCHORAGE, ALASKA 99501




                                                 11   apparel, furniture and equipment, in rem.       )
                         PHONE (907) 277-0161
                           FAX (907) 277-0164




                                                                                                      )
                             330 L STREET




                                                 12                        Defendant.                 )    Case No.:__________
                                                                                                      )
                                                 13
                                                                    ACTION UNDER SPECIAL RULE FOR SEAMEN TO SUE
                                                 14                  WITHOUT SECURITY AND PREPAYMENT OF COSTS
                                                                                   (28 U.S.C. § 1916)
                                                 15

                                                 16           Plaintiff Ismael Seery, (herein “plaintiff”), through his attorneys Johnson Beard
                                                 17   and Trueb, PC, alleges the following against Defendant:
                                                 18                                  JURISDICTION AND VENUE
                                                 19           1.      This is a case of admiralty and maritime jurisdiction as hereinafter more
                                                 20    fully appears. This is an admiralty and maritime claim within the meaning of Fed. R.
                                                 21    Civ. P. 9(h). This action is against the vessel, in rem, on which plaintiff worked at the
                                                 22    time of his injury. All the in rem claims herein arise under the general maritime law,
                                                 23    give rise to a preferred maritime lien, and are triable only on the admiralty side of this
                                                 24

                                                      Verified Complaint In Rem
                                                 25
                                                      SEERY vs. F/V REMACK                                                          Page 1 of 6
                                                         Case 3:20-cv-00167-SLG Document 1 Filed 07/10/20 Page 1 of 6
                                                  1    Honorable Court without jury. For the reasons noted more fully below, both jurisdiction
                                                  2    and venue are appropriate before this Court.
                                                  3           2.      Plaintiff is a citizen of the United States of America.
                                                 4            3.      Plaintiff, a seaman, was injured while in the service of and while working
                                                  5    aboard a vessel, the F/V REMACK, while the vessel was dry-docked for repairs in port
                                                 6     at Port Moller, Alaska.
                                                  7           4.      During all times herein mentioned, Noah M. Graham-Miller and Bear River
                                                 8     Fisheries, LLC were plaintiff’s employers.
                                                 9            5.      On information and belief, Noah M. Graham-Miller and Bear River
JOHNSON BEARD & TRUEB, PC




                                                 10   Fisheries, LLC were the co-owners and/or owners pro hac vice and/or operators and/or
                       ANCHORAGE, ALASKA 99501




                                                 11   charterers and/or controllers of the F/V REMACK, O.N. 613148.
                         PHONE (907) 277-0161
                           FAX (907) 277-0164
                             330 L STREET




                                                 12           6.      The in rem defendant F/V REMACK is now and/or will, during the

                                                 13    pendency of process hereinafter, be within this district and the jurisdiction of this Court.

                                                 14           7.      This Court has both subject matter and personal jurisdiction over all of

                                                 15    plaintiff’s claims.

                                                 16           8.      Plaintiff’s injuries occurred on July 14, 2017. Per 46 U.S.C. § 30106,

                                                 17    plaintiff’s claims are timely filed.

                                                 18                               CLAIM FOR UNSEAWORTHINESS

                                                 19           9.      Plaintiff hereby realleges and incorporates paragraphs 1-8.

                                                 20           10.     On or before July 14, 2017, plaintiff was engaged as a seaman employed as

                                                 21   a crew member and working aboard the F/V REMACK.

                                                 22           11.     A vessel owner owes a duty to its crew to provide a vessel, including its

                                                 23   appurtenances that is fit for its intended use. A breach of this duty gives rise to a

                                                 24   preferred maritime lien against the vessel in rem.
                                                      Verified Complaint In Rem
                                                 25
                                                      SEERY vs. F/V REMACK                                                          Page 2 of 6
                                                         Case 3:20-cv-00167-SLG Document 1 Filed 07/10/20 Page 2 of 6
                                                  1           12.     On July 14, 2017, and while plaintiff was performing his duties aboard the
                                                  2   F/V REMACK, and as a direct and proximate result of the unseaworthiness of the F/V
                                                  3   REMACK, plaintiff incurred severe injuries to his back, shoulders, neck, ribs, head, as
                                                 4    well as injuries to other body parts when he was working onboard the deck, and through
                                                  5   no fault of his own, fell backwards approximately 15 feet or more onto concrete or other
                                                 6    hard surface. Plaintiff’s fall and resulting injuries were due to various unseaworthy
                                                  7   conditions aboard the F/V REMACK, including without limit, the lack of adequate fall-
                                                 8    prevention mechanisms, such as proper railings, safety nets, the lack of adequate safety
                                                 9    procedures and/or adequately trained crew, and/or other reasons found during the
JOHNSON BEARD & TRUEB, PC




                                                 10   pendency of this matter.
                       ANCHORAGE, ALASKA 99501




                                                 11           13.     As a direct and proximate result of said unseaworthiness as herein alleged,
                         PHONE (907) 277-0161
                           FAX (907) 277-0164
                             330 L STREET




                                                 12   plaintiff was caused to suffer injuries to his back, neck, shoulders, head, ribs and other

                                                 13   body parts.

                                                 14           14.     As a direct and proximate cause of the above-described injuries, plaintiff

                                                 15   was and is prevented from, and may in the future be prevented from, completely pursuing

                                                 16   his regular occupation, and has suffered both past and future loss of income; as well as

                                                 17   past and future pain and suffering, loss of enjoyment of life, physical disability,

                                                 18   emotional and mental injury, reasonable and necessary medical expenses, and other

                                                 19   general and special damages all in a sum in excess of One Million Dollars

                                                 20   ($1,000,000.00), to be proven more definitely at trial in this matter.

                                                 21              CLAIMS FOR MAINTENANCE, CURE & UNEARNED WAGES

                                                 22           15.     Plaintiff hereby realleges and incorporates Paragraphs 1-14.

                                                 23

                                                 24

                                                      Verified Complaint In Rem
                                                 25
                                                      SEERY vs. F/V REMACK                                                           Page 3 of 6
                                                         Case 3:20-cv-00167-SLG Document 1 Filed 07/10/20 Page 3 of 6
                                                  1           16.     A vessel owner owes all seamen who become ill or injured while in the
                                                  2   service of their vessel the no-fault maritime obligations of maintenance, cure and
                                                  3   unearned wages.
                                                 4            17.     The vessel owner’s obligation to pay maintenance, cure and unearned
                                                  5   wages is the most pervasive of all the obligations owed a seaman.
                                                 6            18.     The owner of the F/V REMACK failed to pay plaintiff all the maintenance,
                                                  7   cure and unearned wages owed plaintiff; and therefore, was and is in breach of its no-
                                                 8    fault maritime injury obligations.
                                                 9            19.     Plaintiff’s rights and claims to maintenance, cure and unearned wages give
JOHNSON BEARD & TRUEB, PC




                                                 10   rise to a preferred maritime lien against the in rem defendant, the F/V REMACK.
                       ANCHORAGE, ALASKA 99501




                                                 11           20.     In failing or refusing to provide prompt maintenance and cure owed, vessel
                         PHONE (907) 277-0161
                           FAX (907) 277-0164
                             330 L STREET




                                                 12   owner acted intentionally, willfully, wantonly or with a conscious disregard for the rights

                                                 13   and well-being of plaintiff or with a willful and wanton disregard of its obligations under

                                                 14   the law of maintenance and cure. Consequently, plaintiff is entitled to an award of

                                                 15   punitive damages against Defendant.

                                                 16           21. As a further legal result of vessel owner’s refusal and/or failure to pay for

                                                 17   medical care or maintenance and cure, plaintiff is entitled to recover prejudgment interest

                                                 18   on all damages awarded on this Claim.

                                                 19           22.     Plaintiff also claims herein all future maintenance, cure and unearned

                                                 20   wages to which he is entitled, all in an amount to be determined at trial.

                                                 21           WHEREFORE, PREMISES CONSIDERED, plaintiff prays this Court to hear

                                                 22   his just cause of action, and that this Court require the defendant in rem to answer his just

                                                 23   cause of action, and that he be awarded judgment against the in rem defendant as follows:

                                                 24

                                                      Verified Complaint In Rem
                                                 25
                                                      SEERY vs. F/V REMACK                                                          Page 4 of 6
                                                         Case 3:20-cv-00167-SLG Document 1 Filed 07/10/20 Page 4 of 6
                                                  1           1.      That plaintiff be awarded maintenance, cure and unearned wages against
                                                  2   the in rem defendant in an amount to be more fully determined at trial in this matter;
                                                  3           2.      That plaintiff be awarded compensatory damages, general damages, special
                                                 4    damages and any other damages allowable under the general maritime law against the in
                                                  5   rem defendant in a sum in excess of One Million Dollars ($1,000,000.00), in an amount
                                                 6    to be more fully determined at trial in this matter; and,
                                                  7           3.      That plaintiff be adjudged a holder of a personal, preferred maritime lien
                                                 8    against the vessel; and that the defendant F/V REMACK be held to answer to an in rem
                                                 9    judgement, with all available in rem procedures.
JOHNSON BEARD & TRUEB, PC




                                                 10
                                                      DATED: July 10, 2020                        JOHNSON BEARD & TRUEB, PC
                                                                                                  Attorneys for Plaintiff
                       ANCHORAGE, ALASKA 99501




                                                 11
                         PHONE (907) 277-0161
                           FAX (907) 277-0164
                             330 L STREET




                                                 12                                               /s/ Lanning M. Trueb
                                                                                                  Lanning M. Trueb, ABA No. 8911083
                                                 13

                                                 14

                                                 15

                                                 16

                                                 17

                                                 18

                                                 19

                                                 20

                                                 21

                                                 22

                                                 23

                                                 24

                                                      Verified Complaint In Rem
                                                 25
                                                      SEERY vs. F/V REMACK                                                         Page 5 of 6
                                                         Case 3:20-cv-00167-SLG Document 1 Filed 07/10/20 Page 5 of 6
                                                  1                                           VERIFICATION
                                                  2           William L. Banning, deposes and says: Per the provisions of LAR (e)-3(b), that he is the
                                                  3   attorney for Plaintiff and makes this verification on his behalf; that he has read the above and
                                                 4    foregoing Complaint in rem, knows the contents thereof, and the same is true to the best of his
                                                  5   knowledge, information and belief, based upon the information furnished to him by Plaintiff.
                                                 6
                                                      William L. Banning makes this Verification per Plaintiff’s authority, and for the reason that
                                                  7
                                                      while Plaintiff has reviewed the substance of this Complaint, he is unable to sign the verification
                                                 8
                                                      at this time because he ill and unable to sign and return the Verification. Plaintiff will provide
                                                 9
                                                      his own Verification in the next two weeks or as soon as he is of good health and mind and able
                                                 10
                                                      to sign and have notarized his verification.
JOHNSON BEARD & TRUEB, PC




                                                 11
                                                              I DECLARE UNDER PENALTY OF PERJURY UNDER THE LAWS OF THE
                       ANCHORAGE, ALASKA 99501
                         PHONE (907) 277-0161
                           FAX (907) 277-0164




                                                 12
                                                      UNITED STATES OF AMERICA THAT THE FOREGOING IS TRUE AND CORRECT.
                             330 L STREET




                                                 13

                                                 14
                                                                                                     /s/ William L. Banning
                                                                                                     William L. Banning
                                                 15

                                                 16

                                                 17

                                                 18

                                                 19

                                                 20

                                                 21

                                                 22

                                                 23

                                                 24

                                                      Verified Complaint In Rem
                                                 25
                                                      SEERY v. F/V REMACK                                                                Page 6 of 6
                                                         Case 3:20-cv-00167-SLG Document 1 Filed 07/10/20 Page 6 of 6
